Citation Nr: 1426063	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for residuals of a right eye injury. 

5.  Entitlement to service connection for an inner ear disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran performed active military service from September 1981 to February 1982, from November 1982 to November 1986, and from December 1, 1990 to December 19, 1990.  She also performed active duty for training from June 1997 to October 1997, January 1998 to April 1998 and from October 2002 to February 2003.  She also had additional periods of active duty for training and inactive duty training.

This matter comes to the Board of Veterans' Appeals (the Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board and remanded in February 2010 and February 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In May 2014, the Veteran was afforded the opportunity for another hearing before a Veterans Law Judge.  In correspondence received that same month, the Veteran elected to have another hearing before a Veterans Law Judge at her local RO.  A new hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



